Exhibit 10.67

Schedule of Project Loans under the
Guaranty Federal Master Loan Agreement which is
attached as Exhibit 10.65to the Company's Form 10-Q for the period ending March
31, 1999, as
amended by the Second Modification attached as Exhibit 10.8 to the Company's
Form 10-Q
for the period ending June 30, 2000

 

Facility Name

 

Location

 

Loan Amount

 

Date of Loan



Alterra Clare Bridge Cottage of Austintown

Austintown, OH

$2,555,726.00



March 26, 1999

Alterra Clare Bridge Cottage of Middletown

Middletown, OH

$2,314,985.00



March 26, 1999

Alterra Clare Bridge of Eden Prairie

Eden Prairie, MN

$5,070,914.00



January 8,1999

Alterra Clare Bridge of North Oaks

North Oaks, MN

$4,795,657.00



January 8, 1999

Alterra Clare Bridge of Olympia

Olympia, WA

$4,938,738.00



January 8, 1999

Alterra Clare Bridge of Plymouth

Plymouth, MN

$4,880,809.00



January 8, 1999

Alterra Clare Bridge of Puyallup

Puyallup, WA

$4,633,862.00



January 8, 1999

Alterra Clare Bridge of Spokane

Spokane, WA

$4,542,758.00



January 8, 1999

Alterra Sterling House of Merillville



Merillville, IN

$3,126,422.00



February 19, 1999

Alterra Sterling House of Portage

Portage, IN

$2,966,706.00



February 19, 1999



Alterra Sterling House of Richmond

Richmond, IN

$3,002,792.00



February 19, 1999

Alterra Sterling House of Salem

Perry, OH

$2,084,073.00



February 23, 1999

Alterra Sterling House of Westerville

Columbus, OH

$2,729,703.00



March 26, 1999

